Citation Nr: 1126175	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  03-29 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to hepatitis C.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a psychiatric disability and for erectile dysfunction.  

In July 2004, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In June 2006, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, so that the Veteran could be scheduled for a hearing before the Board at the RO (Travel Board hearing).  In September 2006, the Veteran testified before the undersigned Veterans Law Judge of the Board; a transcript of the hearing is also of record.

In February 2008, the Board remanded the claims to the RO, via the AMC, for additional development.  After accomplishing the requested action, the RO continued to deny the claims (as reflected in an October 2008 supplemental statement of the case (SSOC)), and returned the matter to the Board for further appellate consideration.  

In a January 2010 decision, the Board denied the Veteran's claims for service connection for a psychiatric disability and for erectile dysfunction.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In November 2010, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

The Board also notes that in January 2010, the Veteran's request for a waiver of the recovery of overpayment of VA disability compensation was remanded to the RO, via the AMC, for issuance of a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue has not been returned to the Board for appellant consideration.

For the reasons expressed below, the appeal is being remanded to the RO.  VA will notify the appellant if further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action on the claims for service connection for a psychiatric disability and for erectile dysfunction is warranted.  Specifically, in the Joint Motion, the parties pointed out that the medical opinions provided by the VA examiners in March 2008 were insufficient.  

At the outset the Board notes that the Veteran is currently service-connected for aphakia (absence of lens) of the left eye, for residuals of a healed fracture of the right first metacarpal, and for hepatitis C with cirrhosis of the liver.  

With regard to psychiatric disability, the Veteran originally asserted that this disability began during service; however, his service treatment records are unremarkable for any findings, treatment, or diagnoses relating to a psychiatric disability.  During the September 2006 Board hearing, the Veteran asserted that his anxiety and depression were related to having a life-threatening illness (i.e.,  hepatitis).  In November 2006, he submitted a letter from a private psychiatrist (Dr. A.G.) in which the psychiatrist opined that it is "well known that interferon treatment for hepatitis can cause psychiatric side effects and the stress of dealing with a severe medical disorder such as hepatitis can also precipitate or aggravate a psychiatric disorder."  In May 2011, the Veteran's attorney submitted a Written Brief Presentation, which also raised the question of whether the Veteran's service-connected eye disability caused or aggravated his psychiatric disability.  Specifically, the Veteran's attorney proposed that the Veteran's eye disability, which caused him to have difficulty getting a job, led to a life of crime and incarceration that subjected him to anxiety-causing events.  

With regard to erectile dysfunction, during the September 2006 Board hearing, the Veteran's former representative indicated the Veteran was not claiming that his erectile dysfunction was incurred during service, but that it was secondary to his service-connected hepatitis C or treatment thereof.  In the May 2011 Written Brief Presentation, the Veteran's attorney also raised the question of whether the medication used to treat the Veteran's depression (Fluoxitine) caused erectile dysfunction.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

With regard to the Veteran's psychiatric disability, the examiner who conducted the March 2008 VA examination for mental disorders diagnosed the Veteran with major depression, opiate dependence, and alcohol dependence on Axis I (clinical psychiatric disorders).  The examiner further opined that "... there is NOT a likelihood of 50% or greater (it is less likely as not) that these conditions are related to [the Veteran's] period of active service or to his service connected conditions of liver cirrhosis, absence of eye lens or limitation of thumb motion.  It is also this evaluator's opinion that there is no compelling evidence that [the Veteran's] mental health diagnoses have been substantially aggravated by his service connected conditions."  In the Joint Motion, the parties pointed out that this opinion did not completely answer the question of aggravation, but simply ruled out substantial aggravation.  Therefore, a remand is required so that the examiner can address whether the Veteran's service-connected disabilities aggravate his psychiatric disability to any degree.

With regard to erectile dysfunction, the examiner who conducted the March 2008 VA genitourinary examination provided the following impression:  "erectile dysfunction - secondary to normal aging process, not due to any physical/mental disability.  No residuals."  The examiner further opined, "I find no association/correlation between [the Veteran's] hepatitis C, physical/mental disability.  His erectile dysfunction is not due to his service connected Hepatitis C.  His conditions of erectile dysfunction and BPH are due to normal aging process and not any physical or mental disability."  In the Joint Motion, the parties pointed out that the examiner provided no rationale for his conclusion that erectile dysfunction was due to aging rather than hepatitis C.  Therefore, a remand is required so that the examiner can provide a basis for his conclusion.

The RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Atlanta VA Medical Center (VAMC) dated through April 2004.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for the Veteran from the Atlanta VAMC since April 2004, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Atlanta VAMC all records of evaluation and/or treatment for the Veteran since April 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all records and/or responses received are associated with the claims file, the RO should arrange for further claims file review by the physician that conducted the March 2008 VA examination for mental disorders to obtain a supplemental opinion.

The examiner should offer an opinion, consistent with sound medical principles, as to whether any of the Veteran's service-connected disabilities caused his psychiatric disability or whether any of his service-connected disabilities aggravate his psychiatric disability to any degree.  

In rendering the opinion, the examiner should consider and address the Veteran's contentions (raised in his May 2011 Written Brief Presentation) that his service-connected eye disability, which made it difficult for him to work, led to a life of crime and incarceration that subjected him to anxiety-causing events; that interferon treatment for hepatitis C caused or aggravates his psychiatric disability; that the stress of dealing with his hepatitis C caused or aggravates his psychiatric disability; that his service-connected eye disability caused his major depression and antisocial disorder.  The examiner should also consider and specifically address the November 2006 opinion provided by Dr. A.G. stating that the interferon treatment for hepatitis can cause psychiatric side effects and that the stress of dealing with a severe medical disorder such as hepatitis can also precipitate or aggravate a psychiatric disorder.

The examiner should provide a complete rationale for his/her opinion.

If the March 2008 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

3.  After all records and/or responses received are associated with the claims file, the RO should arrange for further claims file review by the physician that conducted the March 2008 VA genitourinary examination to obtain a supplemental opinion.

The examiner should provide a complete rationale, consistent with sound medical principles, for his conclusion that the Veteran's erectile dysfunction is due to aging rather than hepatitis.  

In rendering the opinion, the examiner should also consider and address the Veteran's contention (raised in his May 2011 Written Brief Presentation) that the medication he is taking for his depression (Fluoxetine) is known to cause sexual dysfunction.  

The examiner should provide a complete rationale for his/her opinion.

If the March 2008 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the  examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following completion of all indicated development, the RO should review and readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted, the RO shall issue a SSOC and afford the Veteran and his attorney an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



